Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments, filed 06/21/2022 and the claim amendment set forth below, with respect to all rejections of the Final Action dated 04/20/2022 have been fully considered and are persuasive. All rejections in the final Office Action are withdrawn. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s specification table 6 teaches calculated synergistic inhibitory IL-1β effects of CBD:E-BCP composition at the presently claimed ratios. 

    PNG
    media_image1.png
    533
    906
    media_image1.png
    Greyscale

This unexpected anti-inflammatory synergistic activity of the claimed ratios would not have been expected from the cited closest references, namely Lewis et al (WO2015/065544).  Lewis et al. teaches a very broad ratio of CBD:E-BCP. The data presented on Table 6 of the instant specification shows criticality of the claimed ratios by testing both inside and outside the claimed ratios, wherein said ratios that are outside of the claimed ratios are taught by Lewis et al. Therefore, the claims as amended are novel and nonobvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1, 2, and 4-11 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628